DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species VII in the reply filed on 12/06/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high permeability" in claim 1 is a relative term which renders the claim indefinite.  The term "high permeability" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best understood, ferrite material is considered as high permeability magnetic material.

Claim 2, line 1, recites “the ears” is indefinite and unclear to which ears it is referring to since there are first, second, and centre ear. The examiner suggests clarification.
Claim 2, line 1, recites “the winding” is indefinite and unclear to which winding it is referring to since there is at least one winding. The examiner suggests clarification.
Claim 3, line 1, recites “a winding” is indefinite and unclear to whether it is the same as the at least one winding recited in claim 1. The examiner suggests clarification.
Claim 4, line 1, recites “the windings” is indefinite and unclear to which ears it is referring to since there are three windings. The examiner suggests clarification.
Claim 4, line 1, recites “the legs” is indefinite and unclear to which ears it is referring to since there are first leg, second leg, and third leg. The examiner suggests clarification.
Claim 5, line 1, recites “two winding” is indefinite and unclear to whether it is the same as the at least one winding recited in claim 1. The examiner suggests clarification.
Claim 6, line 1, recites “the two winding” is indefinite and unclear to whether it is the same as the at least one winding recited in claim 1. The examiner suggests clarification.
Claim 7, line 1, recites “the ears” is indefinite and unclear to which ears it is referring to since there are first, second, and centre ear. The examiner suggests clarification.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Teraura et al. [JP 2009-240121].
Regarding Claim 1, Teraura et al. shows primary or secondary assembly for a magnetic structure (Fig. 3(b) with teachings from Fig. 1) for a wireless transformer (non-contact) for inductive power transfer (power feeding), including a first (left element 24), a second (right element 24) and a centre ear (middle element 24), an E-shaped rod (Paragraph [0041]) with three legs wherein a first leg (left element 22) is linked to the first ear (see Fig. 3(b)), a second leg (middle element 22) is linked to the centre ear (see 
In addition, regarding the recitation of wireless transformer, they cannot be relied upon to distinguish over the Teraura et al. reference because they are seen as intended use (i.e., when the claim is directed to a circuit device, any recitation concerning the input or output signal of such circuit device or environment in which the circuit device is employed is not part of the inventive circuit device). Only structural and functional limitations are given patentable weight.
Regarding Claim 2, Teraura et al. shows the ears shield the winding from electromagnetic field lines (Abstract, Paragraph [0021], also as of limitation "the ears shield the winding from electromagnetic field lines", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as the ears shield the winding from electromagnetic field lines).
Regarding Claim 3, Teraura et al. shows a winding (21) is wound around each leg of the E-shaped rod (see Fig. 3(b), Paragraph [0029]).
Regarding Claim 4, Teraura et al. shows the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path (as of limitation "the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path", it is seen that the Teraura et al. reference has the same structural limitations as of the invention, 
Regarding Claim 9, Teraura et al. shows the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 3(b) with teachings from Fig. 1), including an assembly according to claim 1 as a primary side of the magnetic structure (see Fig. 3(b), the assembly having element 21 of Fig. 3(b) is interpret as a primary side) and including an assembly as a secondary side of the magnetic structure (see Fig. 3(b), the assembly having element 1 of Fig. 3(b) and Fig. 1 is interpret as a secondary side).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Thornton et al. [U.S. Patent No. 6,499,701].
Regarding Claim 4, Teraura et al. shows the claimed invention as applied above. 
Moreover, it would have been obvious for the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path based on intended and/or environmental use to obtain desirable operating characteristics for coupling and inductance based on design requirements.
Furthermore, Thornton et al. shows a device (Fig. 2) teaching and suggesting the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux pattern 3 transmits out of center portion) and the first and the second ear form a magnetic field return path (left and right portion form a magnetic field return path by having flux pattern 3 return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Thornton et al. for the device as disclosed by Teraura et al. to induce a voltage to obtain desirable magnetic characteristics (Col. 5, Lines 64-67 to Col. 6, Lines 1-24).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Kuroda et al. [JP 2002-134340].
Regarding Claim 4, Teraura et al. shows the claimed invention as applied above. 

Furthermore, Kuroda et al. shows a device (Fig. 6) teaching and suggesting the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux line transmits out of element 43c) and the first and the second ear form a magnetic field return path (elements 43b, 43d form a magnetic field return path by having flux line return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Kuroda et al. for the device as disclosed by Teraura et al. to induce a voltage to obtain desirable magnetic characteristics and power transfer efficiency (Paragraph [0035], Abstract).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Iwama [JP 09-298499].
Regarding Claim 4, Teraura et al. shows the claimed invention as applied above. 
Moreover, it would have been obvious for the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path based on intended and/or 
Furthermore, Iwama shows a device (Fig. 1) teaching and suggesting the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter (flux line transmits out of center portion by element 5 at element 1) and the first and the second ear form a magnetic field return path (top and bottom portions form a magnetic field return path by having flux line return).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the windings are wound around the legs of the E-shaped rod such that the centre ear is a magnetic field transmitter and the first and the second ear form a magnetic field return path as taught by Iwama for the device as disclosed by Teraura et al. to obtain desirable magnetic characteristics and transmission efficiency (Abstract, Advantage).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Ishii et al. [JP 09-266121].
Regarding Claim 5, Teraura et al. shows the claimed invention as applied above but does not show two windings connected in series.
However, it would have been obvious for two windings connected in series based on intended and/or environmental use to obtain desirable operating characteristics for inductance values based on design requirements.
Furthermore, Ishii et al. shows a non-contact type power supply (Figs. 2-8) teaching and suggesting two windings (11, 12) connected in series (Paragraph [0007]).
.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Ishii et al. as applied to claim 5 above, and further in view of Ishibashi et al. [JP 2004-126750].
Teraura et al. in view of Ishii et al. shows the claimed invention as applied above but does not show the two windings form an eight shape winding.
Ishibashi et al. shows a device (Fig. 1) teaching and suggesting two windings (11a) form an eight shape winding (Paragraph [0027]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an eight shape winding as taught by Ishibashi et al. for the two windings as disclosed by Teraura et al. in view of Ishii et al. to maximize coupling by reducing leak flux in order to reduce crosstalk.
Moreover, the eight shape winding configuration would have been an obvious design choice based on environmental and/or intended use to maximize coupling and impedance transformation in order to obtain desirable inductance values. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note .

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Ishii et al. as applied to claim 5 above, and further in view of Aizawa et al. [U.S. Pub. 2001/0038280].
Teraura et al. in view of Ishii et al. shows the claimed invention as applied above but does not show the two windings form an eight shape winding.
Aizawa et al. shows a device (Fig. 14) teaching and suggesting two windings (wires 37a or 37b) form an eight shape winding (Paragraphs [0109] and [0123]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an eight shape winding as taught by Aizawa et al. for the two windings as disclosed by Teraura et al. in view of Ishii et al. to maximize coupling by reducing leak flux in order to reduce crosstalk (Paragraphs [0109] and [0123]).
Moreover, the eight shape winding configuration would have been an obvious design choice based on environmental and/or intended use to maximize coupling and impedance transformation in order to obtain desirable inductance values. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note .

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Ishii et al. as applied to claim 5 above, and further in view of Thornton et al. [U.S. Patent No. 6,499,701].
Teraura et al. in view of Ishii et al. shows the claimed invention as applied above but does not show the two windings form an eight shape winding.
Thornton et al. shows a device (Figs. 3-4) teaching and suggesting two windings form an eight shape winding (Col. 7, Lines 12-25).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an eight shape winding as taught by Thornton et al. for the two windings as disclosed by Teraura et al. in view of Ishii et al. to obtain desirable operating characteristics such as to couple magnetic energy into winding to produce AC voltage (Col. 7, Lines 12-25).
Moreover, the eight shape winding configuration would have been an obvious design choice based on environmental and/or intended use to maximize coupling and impedance transformation in order to obtain desirable inductance values. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note .

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Jin et al. [U.S. Patent 5,956,073].
Regarding Claim 11, Teraura et al. shows the claimed invention as applied above but does not show the ears have cuts which converge toward the rod to reduce a leakage inductance of the magnetic structure.
Jin et al. shows a device (Figs. 2A-2B) teaching and suggesting the ears (see Figs. 2A-2B and Drawing 1 below, ears E) have cuts (see Figs. 2A-2B and Drawing 1 below, cuts C) which converge toward the rod (see Figs. 2A-2B and Drawing 1 below, Col. 3, Lines 62-67 to Col. 4, Lines 1-3) to reduce a leakage inductance of the magnetic structure (as of limitation "to reduce a leakage inductance of the magnetic structure", it is seen that the Jin et al. reference has the same structural limitations as of the invention, therefore, it is inherent to be labeled as to reduce a leakage inductance of the magnetic structure).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have cuts which converge toward the rod to reduce a leakage inductance of the magnetic structure as taught by Jin et al. for the ears as disclosed by Teraura et al. to reduce noise and thereby improve efficiency (Abstract).

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Koyuhara et al. [U.S. Patent 5,815,062].

Koyuhara et al. shows a magnetic core (Figs. 2-3) teaching and suggesting the rod has cutouts (25) to decrease a leakage flux between the ears and the rod (see Figs. 2-3, Col. 3, Lines 42-57, Col. 6, Lines 19-21).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have cutouts to decrease a leakage flux between the ears and the rod as taught by Koyuhara et al. for the rod as disclosed by Teraura et al. to reduce leakage flux (Col. 3, Lines 42-57).
The combination of Teraura et al. in view Koyuhara et al. shows the rod has cutouts (25 of Koyuhara et al.) to decrease a leakage flux between the ears and the rod (see Figs. 2-3, Col. 3, Lines 42-57, Col. 6, Lines 19-21 of Koyuhara et al. and see Fig. 3(b) of Teraura et al.).

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al.
Regarding Claim 10, Teraura et al. shows the claimed invention as applied above but does not explicitly show the primary side and the secondary side are identical in shape and size.
However, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al. in view of Morita et al. [U.S. Pub. No. 2008/0129246].
Regarding Claim 9, Teraura et al. shows the claimed invention as applied above.
In addition, Morita et al. shows a device (Fig. 2) teaching and suggesting the magnetic structure for a wireless transformer for inductive power transfer (see Fig. 2), including an assembly according to claim 1 as a primary side of the magnetic structure (one of element 12 or 11) and including an assembly as a secondary side of the magnetic structure (another one of element 12 or 11, Paragraph [0068]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an assembly as a secondary side of the magnetic structure as taught by Morita et al. for the device as disclosed by Teraura et al. to form a transformer being a noncontact type power feeder system which enhances magnetic coupling rate and increase inductance to be capable of transmitting a high power (Paragraphs [0010]-[0011]).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the primary side and the secondary side are identical in shape and size as taught by Morita et al. for the device as disclosed by Teraura et al. to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics such as enhances magnetic coupling rate and increase inductance to be capable of transmitting a high power (Paragraphs [0010]-[0011]).
Moreover, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the primary side and the secondary side are identical in shape and size, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Claims 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teraura et al in view of Kuroda et al. [JP 10-341545].

In addition, Kuroda et al. shows a device (Figs. 1-2) teaching and suggesting the magnetic structure for a wireless transformer for inductive power transfer (see Figs. 1-2), including an assembly according to claim 1 as a primary side of the magnetic structure (one of right of left assembly) and including an assembly as a secondary side of the magnetic structure (another one of right of left assembly).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have an assembly as a secondary side of the magnetic structure as taught by Kuroda et al. for the device as disclosed by Teraura et al. to form a transformer being a noncontact power feeder system which enhances power transmission efficiency (Abstract, Problem to be Solved).
Regarding Claim 10, Kuroda et al. the primary side (one of right of left assembly) and the secondary side (another one of right of left assembly) are identical in shape and size (see Figs. 1-2).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to have the primary side and the secondary side are identical in shape and size as taught by Kuroda et al. for the device as disclosed by Teraura et al. to simplify design to reduce manufacture time and cost while obtaining desirable inductances and operating characteristics such as enhances power transmission efficiency (Abstract, Problem to be Solved).
Moreover, having the primary side and the secondary side are identical in shape and size would have been an obvious design choice based on intended and/or environmental use in order to simplify design and easier to manufacture to reduce cost.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837